DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Ms. Amanda Sewanan on 25 January 2022.
The application has been amended as follows:
1. (Currently Amended) A method, comprising:
receiving, by a computer device via a template-generating graphical user interface, a first text fragment, comprising a first identifier of a first text token,
wherein the first token comprises one or more words in a natural language and
wherein the first token references a first information object from a first category of information objects;
deriving, by the computer device , a plurality of linguistic characteristics of the first text token, wherein the plurality of linguistic characteristics comprises at least one of grammatic, syntactic, or semantic characteristics of the first text token;
displaying, using the template-generating graphical user interface, the plurality of linguistic characteristics of the first token;
receiving, via the template-generating graphical user interface, a first input identifying template attributes from the plurality of the linguistic characteristics of the first information object;
generating a first template based at least in part on the identified template attributes;
creating a first production rule for the first template;
[[;]], wherein applying the first production rule comprises:
identifying portions of the first natural language text that match the first template; and
responsive to identifying the portions of the first natural language text matching the first template, associating the identified portions of the first natural language text with a category of information objects; and
displaying, using the template-generating graphical user interface, a second information object identified in the first natural language text using the first production rule.

12. (Currently Amended) A computer system, comprising:
a memory;
a processor, coupled to the memory, the processor configured to:
receive, by a computer device via a template-generating graphical user interface, a first text fragment, comprising a first identifier of a first text token, wherein the first token comprises one or more words in a natural language and wherein the first token references a first information object from a first category of information objects;
deriving, by the computer device , a plurality of linguistic characteristics of the first text token, wherein the plurality of linguistic characteristics comprises at least one of  grammatical, syntactic, or semantic characteristics of the first text token;
display, using the template-generating graphical user interface, the plurality of linguistic characteristics of the first token;
receive, via the template-generating graphical user interface, a first input identifying template attributes from the plurality of the linguistic characteristics of the first information object;
generate a first template based at least in part on the identified template attributes;
create a first production rule for the first template;
apply the first production rule to portions of a first natural language text matching the first template[[;]], wherein applying the first production rule comprises:

responsive to identifying the portions of the first natural language text matching the first template, associating the identified portions of the first natural language text with a category of information objects; and
display, using the template-generating graphical user interface, a second information object identified in the first natural language text using the first production rule.

17. (Currently Amended) A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to:
receive, by a computer device via a template-generating graphical user interface, a first text fragment, comprising a first identifier of a first text token, wherein the first token comprises one or more words in a natural language and wherein the first token references a first information object from a first category of information objects;
deriving, by the computer device, a plurality of linguistic characteristics of the first text token, wherein the plurality of linguistic characteristics comprises at least one of grammatical, syntactic, or semantic characteristics of the first text token;
display, using a template-generating graphical user interface, a plurality of linguistic characteristics of the first token;
receive, via the template-generating graphical user interface, a first input identifying template attributes from the plurality of the linguistic characteristics of the first information object;
generate a first template based at least in part on the identified template attributes;
create a first production rule for the first template;
apply the first production rule to portions of a first natural language text matching the first template[[;]], wherein applying the first production rule comprises:
identifying portions of the first natural language text that match the first template; and

display, using the template-generating graphical user interface, a second information object identified in the first natural language text using the first production rule.

Allowable Subject Matter
Claims 1, 3-12, and 14-17 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Segond et al. (US #2007/0179776) teaches a method comprising:
receiving, by a computer device via a template-generating graphical user interface, a first text fragment, comprising a first identifier of a first text token,
wherein the first token comprises one or more words in a natural language and
wherein the first token references a first information object from a first category of information objects.

But, Segond et al. fails to teach amethod comprising:
deriving, by the computer device, a plurality of linguistic characteristics of the first text token, wherein the plurality of linguistic characteristics comprises at least one of grammatic, syntactic, or semantic characteristics of the first text token;
displaying, using the template-generating graphical user interface, the plurality of linguistic characteristics of the first token;

generating a first template based at least in part on the identified template attributes;
creating a first production rule for the first template;
applying the first production rule to portions of a first natural language text matching the first template, wherein applying the first production rule comprises:
identifying portions of the first natural language text that match the first template; and
responsive to identifying the portions of the first natural language text matching the first template, associating the identified portions of the first natural language text with a category of information objects; and
displaying, using the template-generating graphical user interface, a second information object identified in the first natural language text using the first production rule.

These limitations, in combination with the remaining limitations of independent Claims 1, 12, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651